Citation Nr: 1601178	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  14-17 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund, and if so, entitlement to that benefit.


ATTORNEY FOR THE BOARD

H.W. Walker, Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines, which determined that the appellant did not have qualifying service to be eligible for a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In May 2012, the Board determined that the appellant was not entitled to a one-time payment from the FVEC Fund. 
 
2.  Evidence received since the May 2012 Board decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for entitlement to a one-time payment from the FVEC Fund; such evidence is not cumulative or redundant of evidence already of record.

3.  Both the service department and the Department of the Army have certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the U.S. Armed Forces during World War II.

CONCLUSIONS OF LAW

1.  New and material evidence has been received since the May 2012 Board decision to reopen the claim for entitlement to one-time payment from the FVEC Fund.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  The appellant does not have the requisite service to entitle him to payment from the Filipino Veterans Equity Compensation Fund.  38 U.S.C.A. §§ 10, 5107 (West 2014); 38 C.F.R. § 3.203 (2015); Pub. L. No. 111-5, § 1002, 123 Stat. 115, 200-202 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a)(1) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In cases where the appellant alleges recognized guerrilla service or service in the Philippine Army during World War II, VA is obligated to inform the appellant of the information or evidence necessary to prove the element of veteran status.  Palor v. Nicholson, 21 Vet. App. 325 (2007) (because veteran status is frequently a dispositive issue in claims filed by Philippine claimants, some tailoring of notice concerning proof of veteran status is necessary in most, if not all, cases).

In this case, the appellant was provided with notification in a June 2013 letter from VA indicating that it would have to verify the appellant's service in order to award FVEC benefits.  The Board notes, however, that the appellant was not provided with notice describing what the evidence must show to constitute new and material evidence.  See Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).  The Board finds that the appellant is not prejudiced as the claim is being reopened below.  

In the August 2013 administrative decision, the RO explained that verification of military service was the responsibility of the National Personnel Records Center (NPRC) and that its findings were binding on VA.  Because NPRC had certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the U.S. Armed Forces during World War II, he was not legally entitled to payment from the Filipino Veterans Equity Compensation Fund.  

After affording the appellant the opportunity to submit additional evidence and argument, the RO reconsidered his claim in the January 2014 statement of the case and the October 2015 supplemental statement of the case.  Medrano v. Nicholson, 21 Vet. App. 165 (2007); Overton v. Nicholson, 20 Vet. App. 427, 435 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case, is sufficient to cure a timing defect).

In making this determination, the Board acknowledges Tagupa v. McDonald, 27 Vet. App. 95 (2014), wherein the United States Court of Appeals for Veterans Claims (Court) found that verification of service directly from the United States Department of the Army was required in the absence of evidence of delegation to the National Personnel Records Center (NPRC) of the service department's authority to verify the nature of the appellant's service.  In March 2015, the RO requested verification from the Department of the Army pursuant to the holding in Tagupa.  The Department of the Army issued a response most recently in October 2015 finding no change was warranted in the prior negative certifications.  

Moreover, to the extent that any notification provided to the appellant did not include specific information regarding veteran status, the Board finds that error is not prejudicial.  Numerous times the service department and Department of the Army have certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces during World War II.  VA is bound by that certification.  Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997); Palor v. Nicholson, 21 Vet. App. 325 (2007); Duro v. Derwinski, 2 Vet. App. 530 (1992); Tagupa v. McDonald, 27 Vet. App. 95 (2014).

In light of the binding certifications, any notification error is non-prejudicial as the appellant is not entitled to benefit as a matter of law.  Valiao v. Principi, 17 Vet. App. 229 (2003).

New and Material

Entitlement to a one-time payment from the FVEC Fund was previously denied by the Board in a decision dated in May 2012.  Reconsideration of that decision was also denied by the Board in July 2012 and October 2012 decisions.  Accordingly, the May 2012 decision is final.  38 U.S.C.A. § 7104.  However, if new and material evidence is received with respect to a claim which has been disallowed, the claim will be reopened, and if so reopened, the claim will be reviewed on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Therefore, as a threshold matter, the Board must determine whether new and material evidence has been submitted to reopen a previously denied claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The basis for the May 2012 denial was that the appellant did not have the requisite service required for the one-time FVEC payment.  He filed his request to reopen in November 2012.  

Without the need to discuss every piece of newly received evidence in detail, the Board finds that new and material evidence has been received regarding the request to reopen the appellant's claim for FVEC benefits.  There is a February 2013 document from the Office of the Adjutant General, General Headquarters of the Armed Forces of the Philippines certifying the appellant's the available documents.  Additionally, there are new service department and Department of the Army documents of record following a request for certification of the appellant's service.  

Accordingly, the Board finds that this evidence is sufficient to reopen the previously-denied claim for FVEC benefits.  

FVEC

The appellant contends he is entitled to the one-time FVEC payment.

Under the recently enacted American Recovery and Reinvestment Act, a new one-time benefit is provided for certain Philippine veterans to be paid from the "Filipino Veterans Equity Compensation Fund."  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009).
 
Section 1002 addresses Payments to Eligible Persons Who Served in the United States Armed Forces in the Far East during World War II.  Section 1002 (c)(1) provides that the Secretary may make a payment from the compensation fund to an eligible person who, during the one-year period beginning on the date of the enactment of this Act, submits to the Secretary a claim for benefits under this section.  The application for the claim shall contain such information and evidence as the Secretary may require.  Section 1002 (c)(2) provides that if an eligible person who has filed a claim for benefits under this section dies before payment is made under this section, the payment under this section shall be made instead to the surviving spouse, if any, of the eligible person.
 
Section 1002 (d) provides that an eligible person is any person who served (A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable. 

In cases for VA benefits where the requisite veteran status is at issue, the relevant question is whether qualifying service is shown under Title 38 of the United States Code and the regulations promulgated pursuant thereto.  See Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where service department certification is required, see 38 C.F.R. § 3.203(c), the service department's decision on such matters is conclusive and binding on the VA.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  Under 38 C.F.R. § 3.203, a claimant is not eligible for VA benefits based on Philippine service unless a United States service department documents or certifies their service.  Soria, 118 F. 3d at 749.

In this case, the appellant contends that he served with E Co., 85th Inf. 82nd Div 8th MD Guerillas from September 1942 to July 1945, and should therefore be entitled to the FVEC payment.  It was noted that the appellant was listed on the Reconstructed Recognized Guerrilla Roster (RRGR) maintained at the Manila RO. 

The RO submitted the pertinent information to the National Personnel Records Center (NPRC) multiple times for verification.  In May 2010, the NPRC initially certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  This was most recently confirmed in a February 2015 NPRC response.  

Through the course of the appeal, the appellant has submitted records of military service from the Philippine government, Philippine Armed Forces Adjutant General, affidavits from others who said they served along with the appellant, amongst other documents allegedly showing his status as a guerilla.  In October 2009 and July 2012 (duplicate), he submitted an affidavit from two alleged guerillas who stated the appellant served with them, and certification from the Philippine Army Adjutant General.  The Board notes that the certifying agency was provided with copies of the relevant nonservice-department records in making its determinations-most recently in February 2015.  See Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 2008).  


In a February 2015 letter from the NPRC, it indicated that severe determinations for the Philippine Commonwealth Army, including recognized guerillas for the U.S. Army are final as of June 30, 1948.  The NPRC does not make service determinations, it just retrieves and authenticates records for prior Army service determinations.  The NPRC noted that the appellant's claims folder was not located, but indicated that

[b]ased on the information provided in your request, we retrieved the corresponding unit rosters to determine if [the appellant's] name appears on an approved roster(s).  Unfortunately, his name was not among the soldiers whose service was verified for this unit.  Since there is no record of a claims folder and there is not a positive service determination indicated for [the appellant] on the corresponding unit rosters, his service in support of the United States Army Forces in the Far East cannot be authenticated.

In an October 2015 memorandum from the Department of the Army, it found that after review of the appellant's file and the information contained in the NPRC records, it is unable to change its previous negative service determination for the appellant.  It noted that although the appellant's name appears on the official guerilla roster, "without a corresponding AGO Form 23, we are not able to verify service."  

Again, the NPRC and the Department of the Army certified that the appellant did not have service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  Moreover, the service documents provided by the appellant do not satisfy the requirements of 38 C.F.R. § 3.203 as acceptable proof of service, as it is not an official document of the appropriate United States service department or NPRC.  Accordingly, it may not be accepted by the Board as verification of service for the purpose of determining eligibility for VA benefits, including the one-time payment from the FVEC.

The appellant did not submit a DD Form 214, a Certification of Release or Discharge from Active Duty, or an original Certificate of Discharge in accordance with 38 C.F.R. § 3.203(a)(1).  The NPRC and Department of the Army have certified that he had no qualifying service.  This verification is binding on VA such that VA has no authority to change or amend the finding.  Duro v. Derwinski, 2 Vet App. 530, 532 (1992).

The proper course for any claimant, who believes there is a reason to dispute the report of the service department or the content of military records is to pursue such disagreement with the service department.  See Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).

Based upon the record in this case, the appellant had no qualifying service.  He, therefore, does meet the basic eligibility criteria for establishing entitlement to the one-time payment from the FVEC.


ORDER

New and material evidence having been received; the claim of entitlement to the one-time payment from the FVEC Fund is reopened.

Legal entitlement to a one-time payment from the FVEC Fund is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


